SUPERIOR COURT
                                          OF THE
                                    STATE OF DELAWARE

T. HENLEY GRAVES                                               SUSSEX COU NTY C OUR THO USE
                JUDGE                                                  1 THE CIRCLE, SUITE 2
                                                                       GEORGETOWN, DE 19947
                                                                          TELEPHONE (302) 856-5257
                                      January 6, 2015

Amy Layfield                                       Paige J. Schmittinger
Pro se Appellant                                   Deputy Attorney General
21717 E. Piney Grove Rd.                           Department of Justice
Georgetown, DE 19947                               Carvel State Building
                                                   820 N. French Street
                                                   Wilmington, DE 19801

       RE:      Layfield v. Division of Unemployment & Unemployment Insurance
                Appeals Board C.A. No. S14A-06-003 THG
Dear Parties:

Before the Court is an appeal from the Unemployment Insurance Appeals Board (“UIAB”) with

regard to claimant Amy Layfield’s (“Claimant”) overpayment of unemployment insurance benefits.

For the reasons that follow, the Board’s decision is AFFIRMED.

                         FACTS AND PROCEDURAL HISTORY
       In October of 2011, Claimant was employed as a receptionist and document controller.

One morning she was called into the Human Resources Office and was told she was being

terminated due to downsizing at the company. She was given three months severance pay and

was told she could apply for unemployment benefits after January 21, 2012.

       Claimant filed for unemployment insurance benefits with the Department of Labor,

Division of Unemployment Insurance (“the Division”), on January 22, 2012. She was paid a

weekly benefit amount of $330.00. She was informed that she could earn up to $139.00 per

week without affecting her weekly benefit payment. Claimant signed the Notice of Receipt of


                                              1
Benefit Rights and Responsibilities form (“the Form”) indicating she understood she was liable

to repay the Division any sum of money equal to the benefits she received if it was determined

she was not entitled to those benefits.

         Towards the end of January 2012, Claimant and her sister-in- law started cleaning the law

office of Stumpf, Vickers, & Sandy. They were paid $200.00 a week, which they split equally.1

This income was not reported to the Division.2

         Claimant filed a claim for benefits on January 22, 2014. The Division determined,

pursuant to 19 Del. C. §3314(6), Claimant had been overpaid benefits in the amount of $6,600.00

for twenty (20) weeks over the period ranging from January 28, 2012 to June 9, 2012. On

January 28, 2014, the claims deputy assigned to Claimant determined she was disqualified from

further receipt of unemployment benefits. As such, Claimant was unable to receive benefits with

or for the week ending January 28, 2012 through week ending January 26, 2013. The

determination became final on February 7, 2014 because no appeal was filed.

         On March 13, 2014, the Division determinated Claimant was required to repay the

benefits she received during the January 28, 2012 to June 9, 2012 time frame.3 Claimant timely

appealed this determination. A hearing was held April 10, 2014 and a decision was rendered on

April 14, 2014.4 There, the Referee affirmed the decision of the Division, finding “[d]ue to . . .



         1
             R. at 33, 35.
         2
            Claimant asserts she was not thinking she had to report any income as long as it was under the $139.00
thresho ld amount. She ad mits it was wrong for her not to re port the $100.0 0 a we ek she earned through the twenty
week period at issue.

         3
             R. at 15.

         4
             R. at 29.

                                                           2
non-fraudulent actions, Claimant was overpaid benefits in the amount of $6,600.00 for twenty

(20) weeks from January 28, 2012 until June 9, 2012. Claimant is liable to repay those benefits .

. . .”5

          After the Referee’s decision, Claimant timely filed an appeal with the UIAB. A review

hearing was held on April 23, 2014. The UIAB affirmed the Referee’s decision on May 27,

2014, finding “no error in the determination reached by the Appeals Referee,” and that the Board

felt that additional fact-finding would not be necessary or helpful.6 Claimant timely filed for

reconsideration on May 29, 2014.7 On June 16, 2014 Claimant filed an appeal in this Court as to

the UIAB’s May 27 decision.8 Subsequently, the UIAB denied Claimant’s motion for rehearing

on the grounds that “Claimant has offered no basis for the Board to revisit its prior decision . . .

.”9

                                   STANDARD OF REVIEW
          When reviewing appeals from the UIAB, this Court examines only the record upon which

the UIAB relied in making its decision.10 The Court only determines whether substantial

evidence supported the UIAB’s decision, and whether the UIAB’s decision is free from legal

error.11 The necessary degree of evidence is only “such relevant evidence as a reasonable mind



          5
              R. at 32.

          6
              R. at 44.

          7
              R. at 46.

          8
              R. at 51.

          9
              R. at 49.

          10
               Burgos v. Perdue Farms, Inc., 2011 W L 1487 076, *2 (Del. Super. Apr. 19, 201 1).

          11
               Moss v. Mountaire Farms, 2014 W L 4933 060, *2 (Del. Super. Sept. 29, 2014).

                                                            3
might accept as adequate to support a conclusion.”12 Evaluating the evidence, determining

credibility issues, and deciphering factual questions are not within the Court’s purview.13 In

short, the Court only decides if there is a sufficient basis to support the Board’s decision.14

                                           DISCUSSION
         In her opening brief,15 Claimant asserts she should not be required to repay the Division

because she was not committing fraud, and only failed to report the income she received from out

of mistake. However, even a mistake does not prevent the Division from seeking a recoupment

of benefits.

         An individual on unemployment insurance benefits can be disqualified from receiving

further benefits if they commit certain acts.16 The relevant portion of 19 Del. C. §3314, which

addresses disqualification, states:

         If the [Division] determines such individual has made a false statement or
         representation knowing it to be false or knowingly failed to disclose a material
         fact to obtain benefits to which the individual was not lawfully entitled, and such
         disqualification shall be for a period of 1 year beginning with the date on which
         the first false statement, false representation or failure to disclose a material fact
         occurred. A disqualification issued pursuant to this subsection shall be considered
         a disqualification due to fraud (emphasis added).17

Thus, even if a claimant knowingly, but mistakenly, fails to disclose a material fact, she can still

         12
              Id.
         13
              Burgos, 2011 WL 1487076 at *2.

         14
              Moss, 2014 WL 4933060 at *2.
         15
            The UIAB has not submitted an answering brief in response to Claimant’s opening brief. The UIAB cites
Wilmington Trust Co. v. Barron, 470 A.2d 25 7 (Del. 1983) for the propo sition that a judge, or agency acting in a
quasi-judicial capacity, has no perso nal interest in a higher tribuna l sustaining its ruling. As such, this Court will
only base its de cision o n the rec ord below and Claimant’s op ening b rief.

         16
              19 Del. C. §3314.

         17
              19 Del. C. §3314 (6).

                                                           4
be disqualified from receiving benefits for a one year period.18

         If such a fraud, or mistake, occurs, the Division is entitled to recoup overpayments of

benefits.19 The relevant statute, 19 Del. C. §3325, states:

         Any person who has received any sum as benefits under this chapter to which it is
         finally determined that the person was not entitled shall be liable to repay . . . said
         overpayment . . . or to have such sum deducted from future benefits payable to the
         person under this chapter. The person shall be so liable regardless of whether
         such sum was received through fraud or mistake (emphasis added) . . . .20

                                       APPLICATION
         The Court sympathizes with Claimant if she merely made a mistake by not reporting the

income she received from cleaning the law office. But, by her mistake, she inadvertently

committed a fraud on the Division as defined in 19 Del. C. §3314 (6). Claimant failed to report

to the Division the income she made cleaning during the January 28, 2012 to June 9, 2012 time

period. The Form, which Claimant signed21 on January 23, 2012 states:

         I understand that if . . . I am finally determined by a claims deputy, appeals
         referee, the Unemployment Insurance Appeals Board, or a Court not to have been
         entitled to . . . benefits, I am liable to repay the [Division] . . . a sum of money
         equal to the benefits I received. I understand that I am liable to repay the Division
         for beneifts I have already received whether I received them as a result of my
         fraudulent act(s) or by mistake (emphasis added) . . . .22


         18
            See, 19 Del. C. §3314 (6); (It should be noted that the Referee Decision specifically states Claimant
committed “non-fraudulent actions,” but due to those actions she was “overpaid benefits in the amount of $6,600.00
(emphasis added).” Claimant should know that no one has declared she is a fraud, but rather that she committed a
costly mistake. However, because of that mistake, she needs to repay the Division the benefits she received during
the time perio d stated above pursuant to the laws o f Delaware.)

         19
              19 Del. C. §3325.

         20
              Id.

         21
            “A party to a co ntract cannot silently accept its benefits and then object to its perceived disad vantages,
nor can a party’s failure to read a contract justify avoidance.” Graham v. State Farm Mut. Auto. Ins. Co., 565 A.2d
908 , 913 (Del. 198 9). B ecause Claimant signed the Fo rm, she will be held to the respo nsibilities stated in it.

         22
              R. at 40.

                                                            5
The Form goes on to state that the Claimant understands she is “required to report any and all

wages or income from any source every week that [she] claim[s] unemployment benefits . . . and

that a failure to report any wages or income received during any week [could] result in a

disqualification from benefits for one year. . . .”23 By signing the Form, Claimant memorialized

she was aware that she could lose her benefits if she failed to report any income earned, and

would have to repay them, even if by mistake. Claimant has no right to retain the money she

received after failing to accurately report her income.

                                       CONCLUSION
       Based on the record considered by the UIAB below, this Court finds there is ample

evidence for a reasonable mind to determine the UIAB’s decision is well founded. The decision

is supported by substantial evidence and is free from legal error. As such the decision of the

UIAB is AFFIRMED.

                                              Very truly yours,

                                              /s/ T. Henley Graves

                                              _______________________________
                                              T. Henley Graves




       23
            Id.

                                                 6